DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 9-10 are objected to because of the following informalities: The claims recite “wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is not properly described to comprise “wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector”. FIG. 33 and corresponding paragraphs describe deriving a motion vector of a corner sample from a neighboring block of a current block. If values of V0 and V1 are equal to each other or if V0 and V1 are derived from the same neighboring block, either V0 or V1 may be derived from a motion vector of another neighboring block. Or, a specific offset may be applied to one of V0 or V1 to derive the other one. Either V0 or V1 may be encoded through differential coding based on the other. For example, V1 is not encoded as it is, and only a difference motion vector with V0 may be encoded. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” There is nowhere in the specification where “wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector” is 
Therefore, the amended claims contain limitations that are not commensurate with the scope of the disclosure and thus fails to comply with the written description requirement. Thus, the non-provisional specification is not commensurate with the full scope of the claims. Therefore, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this raise doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 20190028731) in view of Zhang et al (US 20180070102).

As to claim 1, Chuang discloses a method for decoding a video (FIG. 14), the method comprising:
(FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460), the plurality of corner motion vectors comprising a first corner motion vector of a top-left corner of the current block, and a second corner motion vector of a top-right corner of the current block (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2);  
deriving a motion vector of a sub-block in the current block based on the plurality of corner motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
obtaining a prediction sample of the sub-block based on the motion vector of the sub-block (see [0020], [0064], [0159]),
wherein the first corner motion vector is derived by adding a corner motion vector difference therefor to a first corner motion vector predictor (see [0095]), and the second corner motion vector is derived by adding a corner motion vector difference therefor to a second corner motion vector predictor (see [0096]), 
wherein first motion vector difference information and second motion vector difference information are signaled via a bitstream (see [0023], [0064], [0094]),
wherein the first motion vector difference information represents the corner motion vector difference for the first corner motion vector (see [0094]-[0095]).
Chuang fails to explicitly disclose wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector.
(see [0113], [0188]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chuang using Zhang’s teachings to include wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector in order to reduce coding/decoding complexity and improve coding/decoding efficiency (Zhang; [0007]).

As to claim 3, the combination of Chuang and Zhang further discloses wherein the sub-block has a size of 4x4 (Chuang; see FIG. 4B; [0020], [0064], [0090]).

As to claims 5 and 7, apparatus claims 5 and 7 correspond to method claims 1 and 3, recite the same features as method claims 1 and 3, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 1 and 3.

As to claim 9, Chuang discloses a method for encoding a video (FIG. 14), the method comprising:
deriving a plurality of corner motion vectors of a current block (FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460), the plurality of corner motion vectors comprising a first comer motion vector of a top-left comer of the current block, and a second corner motion vector of a top-right corner of the current block (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2); 
deriving a motion vector of a sub-block in the current block based on the plurality of comer motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
obtaining a prediction sample of the sub-block based on the motion vector of the sub-block (see [0020], [0064], [0159]),
wherein the first corner motion vector is derived by adding a corner motion vector difference therefor to a first corner motion vector predictor (see [0095]), and the second corner motion vector is derived by adding a corner motion vector difference therefor to a second corner motion vector predictor (see [0096]),
wherein first motion vector difference information and second motion vector difference information are signaled via a bitstream (see [0023], [0064], [0094]),
wherein the first motion vector difference information represents the corner motion vector difference for the first corner motion vector (see [0094]-[0095]).
Chuang fails to explicitly disclose wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector.
However, Zhang teaches wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector (see [0113], [0188]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chuang using Zhang’s teachings to include (Zhang; [0007]).

As to claim 10, Chuang discloses a non-transitory computer-readable medium for storing data associated with a video signal (see [0165]), comprising:
a data stream stored in the non-transitory computer-readable medium (see [0161], [0165]), the data stream comprising first motion vector difference information and second motion vector difference information (see [0023], [0064], [0094]):
wherein a plurality of corner motion vectors of a current block is derived based on the first motion vector difference information and the second corner motion vector difference information (FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460; see [0095]-[0096]), the plurality of corner motion vectors comprising the first comer motion vector of a top-left comer of the current block, and the second corner motion vector of a top-right corner of the current block (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2); 
wherein a motion vector of a sub-block in the current block is derived based on the plurality of comer motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
wherein prediction samples of the sub-block is obtained based on the motion vector of the sub-block (see [0020], [0064], [0159]), 
(see [0095]), and the second corner motion vector is derived by adding a corner motion vector difference therefor to a second corner motion vector predictor (see [0096]),
wherein the first motion vector difference information represents the corner motion vector difference for the first corner motion vector (see [0023], [0064], [0094]-[0095]).
Chuang fails to explicitly disclose wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector.
However, Zhang teaches wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector (see [0113], [0188]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chuang using Zhang’s teachings to include wherein the second motion vector difference information represents a difference of corner motion vector differences between for the first corner motion vector and the second corner motion vector in order to reduce coding/decoding complexity and improve coding/decoding efficiency (Zhang; [0007]).

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 20190028731) in view of Zhang et al (US 20180070102) further in view of Ikai et al (US 20190037231).

claim 2, the combination of Chuang and Zhang further discloses wherein the first corner motion vector predictor and the second corner motion vector predictor are derived based on a plurality of neighboring blocks (Chuang; see FIG. 5),
wherein the plurality of neighboring blocks comprises a first neighboring block and a second neighboring block (Chuang; see FIG. 5),
wherein the first neighboring block represents one of a block adjacent to a top of the top-left corner, a block adjacent to left of the top-left corner and a block adjacent to a top-left of the top-left corner (Chuang; see FIG. 5, blocks a0-a2), and
wherein the second neighboring block represents one of a block adjacent to a top of the top-right corner and a block adjacent to a top-right of the top-right corner (Chuang; see FIG. 5, blocks b0-b1).
The combination of Chuang and Zhang fails to explicitly disclose wherein the first corner motion vector predictor and the second corner motion vector predictor are derived based on a set derived by combining motion vectors of the plurality of neighboring blocks.
However, Ikai teaches wherein the first corner motion vector predictor and the second corner motion vector predictor are derived based on a set derived by combining motion vectors of the plurality of neighboring blocks (FIGS. 15A, 19B-19C and [0221]-[0224], corner motion vectors V0, V1, V2 derived based on combining translation vectors (mv0_x, mv0_y), (mv1_x, mvl_y), (mv2_x, mv2_y) of blocks A to E).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Chuang and Zhang using Ikai’s teachings to include wherein the first corner motion vector predictor and the second corner motion vector predictor are derived based on a set derived by combining motion vectors (Ikai; [0023]).

As to claim 6, apparatus claim 6 corresponds to method claim 2, recites the same features as method claim 2, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 2.

Response to Arguments
Applicant’s amendments and arguments, filed on 11/02/2021, with respect to the rejection(s) of claim(s) 1, 5, 9-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Zhang et al (US 20180070102).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482